Citation Nr: 1131060	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a post-operative right inguinal hernia. 

2.  Entitlement to an initial compensable rating for a scar on the head. 
 
3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB). 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board requested a Travel Board hearing in support of his appeal.  The hearing was scheduled for June 2011, but the Veteran did not report for the scheduled hearing and offered no explanation for missing the hearing.  He also made no attempt to reschedule the hearing for a later date.  Therefore, the Board will process the Veteran's claim as though his request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia, post operative, is symptom-free, has not recurred,  and is not manifested by protrusion of any kind or use of a truss or belt.  

2.  The Veteran's pseudofolliculitis barbae affected less than 5 percent of the exposed area and less than 5 percent of the total body, and at no time did the pseudofolliculitis barbae result in disfigurement of the head, face, or neck, superficial unstable scars, superficial scars painful on examination, or limitation of function of the affected part. 
 
3.  The Veteran's head scar affected less than 5 percent of the exposed area and less than 5 percent of the total body, and at no time did the head scar result in disfigurement of the head, face, or neck, superficial unstable scars, superficial scars painful on examination, or limitation of function of the affected part. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a post-operative right inguinal hernia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7338 (2010). 

2.  The criteria for an initial compensable rating for a scar on the head have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7800-7806 (2004-2010).

3.  The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7800-7806, 7813 (2004-2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected right inguinal hernia residuals, pseudofolliculitis barbae, and a head scar, are worse than initially rated and that he is entitled to a higher initial disability ratings.  By way of history, the Veteran was granted service connection for a post-operative right inguinal hernia, pseudofolliculitis barbae, and a head scar in the May 2005 rating decision currently on appeal.  The RO evaluated the Veteran's right inguinal hernia post-operative residuals as non-compensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7338.  The RO evaluated the Veteran's pseudofolliculitis barbae as non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813.  The RO also evaluated the Veteran's head scar as non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The effective date of these disability awards was November 1, 2004.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected right inguinal hernia residuals, pseudofolliculitis barbae, and a head scar during the claim period such that staged ratings are for application in this case.

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.




Factual Background and Analysis

Service treatment records (STRs) associated with the claims file indicated that the Veteran was afforded a clinical evaluation and physical examination in June 1983 prior to entering service.  The clinical evaluation was normal and no skin, abdomen, or viscera abnormalities were found.  The Veteran reported to sick call in December 1990 and complained of "warts" on the right side and back of his head for the past nine months.  A physical examination revealed evidence of warts on the Veteran's scalp.  The warts were removed with liquid nitrogen.  

The Veteran was afforded a periodic clinical evaluation and physical examination in June 1995.  No skin abnormalities were found at that time, but examiner noted the presence of a right inguinal hernia.  The Veteran sought additional care at sick call in September 1995 after reporting subjective complaints of an occasionally painful right groin bulge for a period of nine weeks.  The impression was right inguinal hernia.  In February 1996, the Veteran underwent surgical repair for a right inguinal hernia.  The post-operative diagnosis was indirect right inguinal hernia with lateral floor weakness.  The Veteran tolerated the procedure well and was transported to the recovery room with stable vitals.

The Veteran was afforded another clinical evaluation and physical examination in April 1996.  A physical examination showed evidence of a seven centimeter right inguinal scar.  No complaints or sequelae were found with regards to the hernia or hernia scar, nor were any skin abnormalities found.    

The Veteran sought additional care at sick call in April 1999 after sustained a one and one-half inch laceration on his head after getting hit with a pole.  The Veteran returned to sick call in June 1999 to have sutures removed from his scalp.  According to the examiner, the wound looked good.  There was no evidence of infection and the Veteran was instructed to keep the area clean.

The Veteran underwent another clinical evaluation and physical examination in February 2001.  A clinical evaluation was essentially normal and no skin, abdomen, or viscera abnormalities were found.  The Veteran's past surgical history for hernia was noted.  The Veteran returned to sick call in January 2003 for a medication refill related to his pseudofolliculitis barbae (PFB).  The Veteran stated that he had itchy  pseudofolliculitis barbae for "several" years and that prescribed medication helped this condition.  A physical examination revealed evidence of diffuse papules at the nape of his hair centrally.  No evidence of erythema, discharge, or pustules was found.  The impression was PFB, nape of hair.  The examiner refilled the Veteran's prescription medication and advised the Veteran to return on an as-needed basis.

The Veteran was afforded a contract Benefits Delivery at Discharge (BDD) examination in June 2004.  According to the Veteran, he sustained a scar to his head in service after getting hit with a pole.  The Veteran indicated that the functional impairment stemming from the scar included headaches and itching.  The Veteran stated that he lost work two times per week.  With respect to his PFB, the Veteran indicated that he had this condition for approximately 19 years and that it resulted in constant exudation, itching, shedding, and crusting.  The Veteran received only topical medication for a skin condition in the last 12 months.  He experienced no functional impairment or time lost from work as a consequence of the PFB.  

A physical examination of the Veteran's skin revealed a level scar present at the forehead which measured one centimeter by one-half centimeter with hypopigmentation of less than six square inches.  No evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, burn scars, or limitation of motion was found.  The percentage of the total body affected was less than one percent.  Color photographs were taken and associated with the claims file.  An examination of the Veteran's abdomen was unremarkable.  The impression was forehead scar and PFB, among other conditions.  The examiner noted that the overall effect of the Veteran's diagnoses was "limited activity" with respect to his usual occupation and daily activity.

The Veteran presented to Lyster Army Community Hospital (LACH) in January 2010 for the purpose of establishing care.  An examination of the Veteran's head and skin were normal, and no evidence of hernia was found.  Follow-up examinations performed in February and April 2010 contained similar findings.
The Veteran was afforded a VA Compensation and Pension (C&P) digestive examination in June 2010.  The Veteran's past medical history was significant for right inguinal hernia repair.  Post-surgically, the Veteran reported symptoms of swelling and pain, but stated that he was symptom-free at the time of the examination.  The Veteran denied receiving any current treatment for his hernia and he also denied a history of injury or wound related to the hernia.  A physical examination showed no evidence of hernia and the examiner was unable to detect any post-operative problems.  In particular, he found no evidence of scars, swelling, or inflammation.  It was also noted that the Veteran was employed full-time as a ROTC coordinator and that he missed no time from work in the past 12 months as a result of this condition.  The impression was inguinal hernia, post-operative.  The examiner also found no significant effects on the Veteran's usual occupation and moderate effects on his ability to exercise and play sports. 

The Veteran was also afforded a VA C&P skin examination in June 2010.  A physical examination of the Veteran's head showed a small one inch curvilinear scar on the top of his forehead which was masked by hairline.  No evidence of skin break, inflammation, or keloids was found.  There was also no evidence of gross asymmetry noted.  It was noted that the Veteran was employed full-time as a ROTC coordinator and that he missed no time from work in the past 12 months as a result of this condition.  The impression was scars on head.  The examiner also found no significant effects on the Veteran's usual occupation as a result of the scar.

The Veteran stated that he experienced PFB as small papules on the back of his head and forehead.  The Veteran described symptoms of constant itching, but no pain.  He also denied any systemic symptoms as well as any treatment for this condition in the past 12 months.  A physical examination revealed multiple small papules on the back of the head within a two inch diameter masked by hair.  No evidence of inflammation, redness, oozing, scarring, or disfigurement was found.  The impression was PFB.  The examiner found that less than five percent of exposed area was affected.  The total body area affected was also found to be less than five percent.  The examiner found no significant effects on the Veteran's usual occupation as a result of the PFB.

I.  Right Inguinal Hernia Residuals

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2010).  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.   

As noted above, the Veteran's right inguinal hernia residuals were evaluated as non-compensably disabling under Diagnostic Code 7338 (inguinal hernia).  Diagnostic Code 7338 assigns a non- compensable evaluation for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without the hernia protrusion. A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest schedular rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.

Here, the Board finds that the preponderance of the evidence is against a compensable evaluation under Diagnostic Code 7338 for any period of time covered by the appeal.  In this regard, a 10 percent evaluation under Diagnostic Code 7338 requires a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  However, the objective medical evidence of record reflects no recurrence of the Veteran's right inguinal hernia.  In fact, the Veteran stated at the time of the most recent June 2010 VA C&P examination report that he was "symptom-free."  Moreover, there is no indication that the Veteran's right inguinal hernia residuals were manifested by protrusion of any kind or use of a truss or belt.  Therefore, the Veteran is not entitled to an initial 10 percent evaluation under Diagnostic Code 7338 for any period of time covered by the appeal.  
Additionally, the Veteran is not entitled to an initial evaluation in excess of 10 percent under this code provision because the objective evidence described in detail above does not reflect, nor does the Veteran allege, that his right inguinal hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible; or large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  

In light of the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the currently assigned criteria for a non-compensable evaluation under Diagnostic Code 7338.  Thus, the Veteran is not entitled to an initial compensable evaluation under Diagnostic Code 7338 for any period of time covered by the appeal.  The Board has also considered the applicability of other code provisions contained in 38 C.F.R. § 4.114, but finds that they are not applicable in the current case as there is no diagnosis of or treatment for these conditions.

II. Skin Disabilities

As noted above, the RO evaluated the Veteran's pseudofolliculitis barbae as non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813 (dermatophytosis; tinea barbae).  A notation to Diagnostic Code 7813 directed the rater to evaluate dermatophytosis  as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability).  In the Veteran's case, tinea barbae was to be evaluated according to the criteria for dermatitis or eczema under Diagnostic Code 7806.  See May 2005 rating decision.  

The RO also evaluated the Veteran's head scar as non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804 (unstable or painful scars).  During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities was amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Although the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, the RO considered both the new and old rating criteria in the March and October 2010 supplemental statements of the case.  Therefore, the Board will consider both as well. 

Effective August 30, 2002, under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.

According to Note (1), the eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (2), pertaining to tissue loss of the auricle and anatomical loss of both eyes or one eye, is not applicable.  Note (3) directs that unretouched color photographs should be taken into consideration when evaluating under these criteria.
 
Diagnostic Codes 7801 and 7802 contemplate evaluations of scars other than head, face, or neck.  As the Veteran's PFB and head scar involve the head, neck, and face, these code provisions are not applicable.  Similarly, Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part.  

Diagnostic Code 7803 and 7804 assign a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars, painful on examination (Diagnostic Code 7804).  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent evaluation is warranted in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  A notation to Diagnostic Code 7806 also directs the rater to evaluate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  For instance, the criteria for evaluating disfigurement of the head, face, or neck under Diagnostic Code 7800 remained unchanged, but Notes (4) and (5) were added for clarification.  According to Note (4), the rater was instructed to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate diagnostic codes and apply 38 C.F.R. § 4.25 to combine the evaluations with the evaluation assigned under this diagnostic code.  According to Note (5), the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.  

An explanatory note to Diagnostic Code 7805 directs the rater to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under the appropriate diagnostic code. 

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for PFB or a head scar for any period of time covered by the appeal under any set of rating criteria.  The Veteran has indicated that his PFB is manifested by constant exudation, itching, shedding, and crusting, while the head scar is manifested by itching and headaches.  See June 2004 and June 2010 examination reports.  In this regard, the Veteran is competent to report his symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board also finds these lay reports to be credible and probative.  However, even taking into account the Veteran's subjective complaints, he is not entitled to an initial compensable evaluation for PFB or a head scar for any period of time covered by the appeal under any set of rating criteria.  

Under the criteria in effect prior to October 23, 2008, the Board finds that the Veteran is not entitled to a compensable evaluation under Diagnostic Code 7800 because the service-connected PFB or head scar does not meet any of the eight characteristics of disfigurement.  In fact, the most recent June 2010 VA C&P examination report specifically found no evidence of disfigurement as a result of PFB.  Additionally, there is no evidence of visible or palpable tissue loss, gross distortion, or asymmetry of features or paired features.  As noted above, Diagnostic Codes 7801 and 7802 are not applicable in this case as the Veteran's PFB and head scar involve the head, neck, and face.  Similarly, a compensable evaluation is not warranted under Diagnostic Codes 7803 and 7804 because the Veteran does not allege, nor does the record reflect, that his PFB or head scar is manifested by superficial unstable scars or superficial scars, painful on examination.  

The Board also notes that a compensable evaluation is not warranted for either PFB or a head scar under Diagnostic Code 7806.  In this regard, a 10 percent evaluation is assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  Here, examiners in June 2004 and June 2010 specifically found that the Veteran's PFB and/or head scar was less than five percent of the affected exposed area or affected total body area.  Furthermore, the Veteran does not allege, nor does the record reflect, use of systemic therapy for any period of time during the appeal.  Instead, the Veteran reported using topical medication only.  

The version of Diagnostic Code 7805 in effect prior to October 23, 2008 is also not applicable with respect to the Veteran's PFB as he has not alleged any functional limitation as a consequence of this disability and none has been found on objective examination.  

In contrast, the Veteran indicated in June 2004 that his head scar resulted in headaches and itching for which he lost work two times per week.  However, at the same June 2004 examination, the Veteran also attributed his headaches to a head injury for which he was also examined.  A neurological examination performed at that time was normal.  Moreover, the examiner concluded that the skin lesion was not associated with systemic disease and did not manifest in connection with a nervous condition.  Additionally, the Veteran reported that he is able to brush his teeth, take a shower, vacuum, drive his car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  He reported that his usual occupation was a radar technician, which he performed for 10 years (and was performing at the time of the examination).  He was subsequently denied service connection for the head injury and headaches.  See rating decisions dated May 2005 and September 2010.  Notably, no medical professional has attributed his headaches to his scar and subsequent treatment records and examination reports found no significant effects on the Veteran's usual occupation as a result of the head scar.  Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable evaluation under Diagnostic Code 7805 for a head scar, particularly where, as here, ratings based on the affected part (i.e., the head and/or headaches) have been denied.

The Board also finds that the Veteran is not entitled to a compensable evaluation for either PFB or a head scar for any period of time covered by the appeal under the criteria in effect after October 23, 2008.  In this regard, the Board points out that the Veteran's service-connected PFB or head scar does not meet any of the eight characteristics of disfigurement.  In fact, the most recent June 2010 VA C&P examination report specifically found no evidence of disfigurement as a result of PFB.  Additionally, there is no evidence of visible or palpable tissue loss, gross distortion, or asymmetry of features or paired features.  Furthermore, separate ratings for pain, instability, and residuals of associated muscle or nerve injury are not warranted as the Veteran does not allege (nor does the record reflect) such symptoms as a consequence of the PFB and/or head scar.  To the extent that the Veteran reported pain as a result of his head scar, his efforts to obtain service connection for a head injury and/or headaches have been unsuccessful to date.  See May 2005 and September 2010 rating decisions.

As noted above, Diagnostic Codes 7801 and 7802 are not applicable in this case as the Veteran's PFB and head scar involve the head, neck, and face.  Similarly, a compensable evaluation is not warranted under Diagnostic Codes 7803 and 7804 because the Veteran does not allege, nor does the record reflect, that his PFB or head scar is manifested by superficial unstable scars or superficial scars, painful on examination.  Similarly, the Veteran is not entitled to initial compensable evaluations under Diagnostic Codes 7805 or 7806 for the reasons discussed in detail above.  In summary, therefore, the Board finds that the Veteran is not entitled to an initial compensable evaluation for PFB or a head scar for any period of time covered by the appeal under any set of rating criteria.  

The Board has also considered other potentially applicable code provisions  contained in 38 C.F.R. § 4.118 but finds that they are not for application in this case as there is no diagnosis of or treatment for these disabilities.    

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected right inguinal hernia residuals, PFB, and head scar are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected right inguinal hernia residuals, PFB, and head scar are addressed by the relevant criteria as discussed above.
In this regard, it is pointed out that the assignment of separate non-compensable disability ratings for right inguinal hernia residuals, PFB, and head scar shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability rating.

The Board is aware that the Veteran stated in June 2004 during the in-service BDD examination that his head scar resulted in lost work approximately two days per week.  The objective evidence of record does not support such a contention.  Moreover, since discharge from service, the Veteran has not alleged, nor does the record reflect significant occupational interference as a result of his service-connected right inguinal hernia residuals, PFB, and/or head scar.  In fact, the subsequent June 2010 VA C&P examination reports specifically indicated that these service-connected disabilities had no significant effects on the Veteran's usual occupation.  In addition, there is no evidence of record showing that the Veteran's disabilities result in frequent periods of hospitalization.  The Veteran is currently employed as a full-time ROTC coordinator.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran in this case has indicated that his service-connected head scar interfered with his ability to work (see June 2004 BDD examination report).  However, the Veteran has nevertheless remained employed as a ROTC coordinator on a full-time basis during the pendency of this appeal.  Therefore, entitlement to TDIU is not reasonably raised by the record.

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claims for right inguinal hernia residuals, pseudofolliculitis barbae, and a head scar, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current claims in June 2004 and June 2010.  These examinations evaluated the Veteran's right inguinal hernia residuals, pseudofolliculitis barbae, and a head scar in conjunction with his prior history and described these disabilities in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).      

The Board acknowledges that these examiners did not review the Veteran's claims file.  However, an examiner's failure to review a claims file does not automatically render an examination inadequate for evaluation purposes.  See Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) (holding that the Board did not err in relying on a medical examination in which the examiner did not review the appellant's claim file where "[a] review of the appellant's claims file . . . would not have changed the objective findings made").  The Court has further held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).

Nevertheless, each of the VA examiners interviewed the Veteran and took a medical history from him.  This history included a discussion of the nature and severity of the service-connected right inguinal hernia residuals, pseudofolliculitis barbae, and a head scar since service.  The Veteran also provided pertinent discussion about the ways in which his service-connected right inguinal hernia residuals, pseudofolliculitis barbae, and a head scar allegedly worsened over time.  Therefore, the VA examiners took into consideration this medical history when offering the information concerning the severity of the disabilities and thorough physical examinations were provided as well.

As such, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Notably, the competent medical evidence of record shows that the nature and severity of the service-connected right inguinal hernia residuals, pseudofolliculitis barbae, and a head scar remained essentially unchanged or improved during the appeal period and a review of the claims file would not have changed the objective findings made by VA examiners.  See Snuffer, 10 Vet. App. 404.

The Board is also aware that the Veteran's representative requested a remand in connection with the Veteran's initial increased rating claim for service-connected pseudofolliculitis barbae allegedly because "the [June 2010] examination report does not report the amount of skin affected by this condition in percentages."  A careful review of this examination report, however, clearly indicated that the percent of exposed areas and percent of the total body affected by the Veteran's service-connected PFB was less than five percent.  Accordingly, a remand is not required in this case because the requested information is included in the examination report.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).



CONTINUED ON NEXT PAGE



ORDER

An initial compensable rating for a residuals of a right inguinal hernia, post operative, is denied. 

An initial compensable rating for a scar on the head is denied.

An initial compensable evaluation for pseudofolliculitis barbae is denied.
 

____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


